El Juez Asociado Sr. del Toro,
emitió la opinión del tribunal.
Se trata de un “injunction” para recobrar la posesión de propiedad inmueble decidido en favor del demandante. El demandado apeló y alega que la corte sentenciadora erró al declarar que la acción ejercitada por el demandante no babía prescrito y al apreciar la prueba. Para decidir el recurso basta sólo considerar el primer señalamiento de error.
Según la misma demanda el acto por virtud del cual el demandante fue privado de la posesión del terreno de que se trata, se realizó el 9 de agosto de 1917, y como la demanda se interpuso el 21 de febrero de 1918, es necesario concluir que había transcurrido con exceso el término de cuatro meses fijado expresamente por la Ley No. 43 de 1913, para ejer-citar la acción en la misma establecida, o sea la acción para recobrar la posesión de propiedad inmueble por medio del procedimiento especial de injunction, que fue la ejercitada por el demandante en este caso.
El demandante y apelado acepta que esto es así, pero sos-tiene que entabló su acción al amparo de la Ley No. 11 de 1917 que enmendó la Ley No. 43 de 1913 extendiendo a un año el plazo de cuatro meses indicado. No estamos confor-mes. La Ley No. 11 de 1917 empezó a regir a mediados de febrero de 1918, esto es, cuando ya babía transcurrido todo el plazo fijado por la Ley No. 43 de 1913. El derecho del de-mandante a acogerse a los beneficios de esa ley babía, pues, prescrito cuando comenzó a regir la enmienda. Si el término de cuatro meses no hubiera transcurrido totalmente, entonces quizás cabría interpretar la acción de la Legislatura, apli-cada a este caso concreto, en el sentido de extender el término previamente fijado.
La cuestión además no es nueva en este Tribunal. Basta que bagamos referencia a los casos de de Jesús v. Sucesión *550Villamil, 18 D. P. R. 403; Roble v. Sucesión Pérez, 18 D. P. R. 929; Osorio v. Sucesión Pérez, 18 D. P. R. 932, y Orta v. Arzuaga, 23 D. P. R. 259.
En cnanto a la cita qne la parte apelada hace de los ar-tículos 462 y 1869 del Código Civil, diremos qne no se trata aqní de resolver si había o no prescrito el derecho del deman-dante a ser reintegrado en la posesión de la finca por el mero transcurso de cuatro meses, sino de decidir, como se ha de-cidido, qne había prescrito sn derecho a ser reintegrado por medio del procedimiento especial fijado por la Ley No. 43 de 1913, enmendada por la Ley No. 11 de 1917.
Debe declararse con lugar el recurso y revocarse la sen-tencia apelada.

Revocada la sentencia recurrida y declarada sin lugar la demanda sin especial condenar ción de costas.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf y Aldrey.
El Juez Asociado Sr. Hutchison firmó “conforme con la sentencia. ’ ’